UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):August 8, 2012 Frontier Communications Corporation (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-11001 06-0619596 (Commission File Number) (IRS Employer Identification No.) 3 High Ridge Park, Stamford, Connecticut (Address of principal executive offices) (Zip Code) (203) 614-5600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement On August 8, 2012,Frontier Communications Corporation (the “Company”) entered into an underwriting agreement (the “Underwriting Agreement”) with Credit Suisse Securities (USA) LLC, as the representative of the several underwriters named therein, in connection with the Company’s offering of $600 million of 7.125% Senior Notes due 2023.The Underwriting Agreement includes the terms and conditions of the offer and sale of the notes, indemnification and contribution obligations and other terms and conditions customary in agreements of this type. The foregoing disclosure is qualified in its entirety by reference to the Underwriting Agreement, which is attached hereto as Exhibit 1.1 and incorporated by reference herein.The Underwriting Agreement is also incorporated by reference into the Company’s Registration Statement on Form S-3 (File No. 333- 181299), pursuant to which the notes will be issued. Item 9.01 Financial Statements and Exhibits (d)Exhibits Underwriting Agreement dated August 8, 2012, between Frontier Communications Corporation and Credit Suisse Securities (USA) LLC, as representative of the several underwriters named therein SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FRONTIER COMMUNICATIONS CORPORATION Date:August 9, 2012 By:/s/ Nancy S. Rights Nancy S. Rights Senior Vice President, Deputy General Counsel and Secretary
